Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication last filed on 1 JULY 2022, incorporating the amendments also entered on 17 JUN 2022.  
Amendments to claims 1-3, 6-8, and the addition of claim 9 on 17 JUNE 2022 are entered and considered. 
Amendments to claim 2 as filed on JUL 1 2022 are entered. 
As such, claims 1-9 are pending and examined. 


Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

Claims 1-9, of which claims 1, 7, 8 are independent, are directed to a statutory category of invention. 
	
With respect to claims 1-8 the independent claims (claims 1, 7, 8) are directed, in part, to calculate schedule information for use in scheduling unscheduled objects, and generating a schedule data using the information calculated. These claim elements are considered to be abstract ideas because they are directed to a mental process, in that the claims ensconce concepts performed in the human mind including observation, evaluation, judgment, and opinion functions. Calculating information about an existing schedule, and using that information to generate a schedule considering otherwise unscheduled elements is a process entirely performable in the mind. If a claim limitation, under its broadest reasonable interpretation, covers a concept performed in the human mind, then it/they falls/ fall into the “mental processes” category.
	
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – claim 1 recites a memory, and a processor, and claim 8 recites a “non-transitory recording medium that records a program that causes a computer to execute…” to perform the claim steps – Examiner notes that claim 7 includes no comparable elements. The memory, processor, and computer in claims 1, 8 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Claims 1, 8 essentially read as the computing elements executing the abstract idea in that the elements themselves are not tied to any particular limitation or function of the claimed invention. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as a memory, and a processor, in claim 1, 8 – Examiner again notes claim 7 is completely devoid of any such elements . When considered individually, the “memory, processor, and computer” only contribute generic recitations of technical elements to the claims. Not only is the claim clearly not directed to any specific improvements of these elements, they do not appear to constitute any sort of meaningful part of the invention beyond generally linking the computing technology and the abstract ideas identified. Examiner looks to Applicant’s specification fig 2 and related text : “The scheduling device | is a computer including hardware such as a CPU (Central Processing Unit) 101, a ROM (Read Only Memory) 102, a RAM (Random Access Memory) 103, a database 104, and a communication module 105. The terminal 2 is also a computer having similar hardware. [0013] 20 FIG. 3 is a function block diagram of the scheduling device. The CPU 101 of the scheduling device | starts when the power is turned on, and executes a scheduling program stored in advance. Thereby, the scheduling device 1 exhibits the functions of the control unit 11, the learning unit 12, and the scheduling unit 13.“ These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-5, 9 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as different elements or means of the scheduling process and/or the priorities therein for each scheduling process, as well as the transition between undecided and scheduled elements. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 6 is directed to the abstract idea identified above, however, the claim further recites elements such as advertisement broadcasting. Advertising falls under the abstract idea category of certain commercial and business relations. Similar to the independent claims above, Examiner does not find a practical application nor significantly more, and as such the claim recites an abstract idea without significantly more.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis et al ( US 20170034594 A1, hereinafter Francis) in view of Hao et al (US 20180324082 A1, hereinafter Hao). 

In reference to claim 1, 7, 8 
Francis teaches: A scheduling device/method/non-transitory recording medium comprising:
at least one memory configured to store instruction [at least fig 7/8 and related text] memory/storage);
at least one processor (at least [fig 7/8] and related text – processor in computer/server computer 904); configured to execute the instructions to:
calculate, based on decided schedule data pertaining to an object to be scheduled and a feature of the object to be scheduled, an objective function used for generating schedule data for an object to be scheduled scheduling of which is undecided (at least [fig 3, text] “unconfirmed placement 304 may be “Show A”. Unconfirmed placement 304 may be automatically determined based on a score comprising conversion probability 214 and/or comparison metrics 306. The score may represent a single metric that encompasses a variety of factors. For example, “Show A”, “Show B”, and “Show C” may have scores of “97.3”, “92.3”, and “87.1”, respectively.” – i.e. features values are scored for each show, with “unconfirmed placement” referring to the “scheduled scheduling of which is undecided” as claimed; at [fig 5 and related text] “confirmed placement 502 is assigned to an available timeslot based on first set of unconfirmed placements 500, which is subsequently transformed into second set of unconfirmed placements 504. The available timeslot may be associated with an unconfirmed placement for a different promotion.” At [fig 6 and related text] promotions are inserted into the streams based on given parameters); 
generate the schedule data for the object to be scheduled scheduling of which is undecided, by using a feature of the object to be scheduled scheduling of which is undecided and the objective function (at least [ figs 3, 5, 6, and related text] unconfirmed programming is inserted into slots for the scheduling, i.e. a schedule generated, based on the features, predicted consumption/optimization factors; see also [0170-0176] see also [fig 19 and related text] – confirmed “spots” are scheduled amongst the pre-set show schedules).  Although Francis as cited teaches all the limitations above, as well as using modeling to determine time slots, it does not specifically disclose using an inverse optimization method. Hao however, does teach: 
an objective function used for an object which is undecided by using an inverse optimization method (at least [018] “The shortest path routing capability may be configured to support setting of link weights for use in shortest path routing based on inverse optimization. The shortest path routing capability may be configured to support setting of link weights for use in shortest path routing by receiving a requested traffic matrix and determining a set of link weights that achieves the requested traffic matrix or that achieves an actual traffic matrix that is relatively close to the requested traffic matrix (e.g., within or at least approaching or tending to approach a threshold level of “closeness…”  at [074-075] “Instead of solving this problem directly, an optimization problem is formulated for a given set of weights w and an upper bound on the link utilization λ. The demand for commodity k, which is denoted as d(k), is given. For the given set of weights w (which in turn specifies the routing), if all the link utilizations are less than the upper bound on link utilization λ, then the set of link weights satisfies the demand d(k) such that the demand d(k) can be supported by the network. For the given set of weights (which in turn specifies the routing), if all the link utilizations are not less than the upper bound on link utilization λ, then an attempt is made to find the demand vector “closest” to the given demand vector d(k) that will result in all the link utilizations being less than the upper bound on link utilization λ.”) Francis and Hao are analogous in that both references disclose a means of modeling and solving a variable problem in an efficient way. One of ordinary skill in the art at the time of the invention would have been motivated to include inverse optimization as taught by Hao, as Hao teaches inverse optimization is a known means to improve efficiency of modeling, in that it provides for an improvement to the objective function itself (see 0076), in that at each iteration or step the objective function (i.e. the weights or time variables in Francis) is improved (see 077). 


In reference to claim 2:
Francis further teaches: wherein the at least one processor is configured to execute the instructions to calculate, based on the decided schedule data generated in a past by a worker, the objective function including a parameter pertaining to a scheduling method, by using an optimization method (at least [fig 6 and related text, including 0169-0176]  “User-specified constraints 602 may correspond to one or more parameters for the one or more promotional campaigns. User-specified constraints 602 may be provided by one or more media executives overseeing one or more media channels. Unconfirmed placement 304 may be determined based on user-specified constraints 602. Unconfirmed placements may be concurrently determined for multiple promotions based on balancing user-specified constraints 602 associated with the multiple promotions. For example, if a total available GRPs (e.g., 1000) is less than a sum of target GRPs for the multiple promotions (e.g., 500 and 1500), unconfirmed placements for the multiple promotions may be determined in such a manner that the actual GRPs for the multiple promotions are proportionately reduced (e.g., 250 and 750). In an embodiment, balancing user-specified constraints 602 may involve prioritizing user-specified constraints 602 into multiple tiers. The multiple tiers may represent different demographics. For example, GRPs related to audience members who are children may be prioritized lower than GRPs related to young adults. In an embodiment, balancing user-specified constraints 602 may involve a preference for a first media channel over a second media channel. For example, Show A may be allocated more GRPs than Show B based on a preference for a media channel associated with Show A over a different media channel associated with Show B.).” at [figs 6, 14] and related text, the interface is used TO generate the actual broadcast data, including insertion of the advertising features (i.e. unconfirmed) to align with the actual broadcasting – i.e. the demographic of the advertisements of shows a-d are used to “confirm” or schedule the advertisements). Although Francis as cited teaches all the limitations above, as well as using modeling to determine time slots, it does not specifically disclose using an inverse optimization method. Hao however, does teach: 
an objective function used for an object which is undecided by using an inverse optimization method (at least [018] “The shortest path routing capability may be configured to support setting of link weights for use in shortest path routing based on inverse optimization. The shortest path routing capability may be configured to support setting of link weights for use in shortest path routing by receiving a requested traffic matrix and determining a set of link weights that achieves the requested traffic matrix or that achieves an actual traffic matrix that is relatively close to the requested traffic matrix (e.g., within or at least approaching or tending to approach a threshold level of “closeness…”  at [074-075] “Instead of solving this problem directly, an optimization problem is formulated for a given set of weights w and an upper bound on the link utilization λ. The demand for commodity k, which is denoted as d(k), is given. For the given set of weights w (which in turn specifies the routing), if all the link utilizations are less than the upper bound on link utilization λ, then the set of link weights satisfies the demand d(k) such that the demand d(k) can be supported by the network. For the given set of weights (which in turn specifies the routing), if all the link utilizations are not less than the upper bound on link utilization λ, then an attempt is made to find the demand vector “closest” to the given demand vector d(k) that will result in all the link utilizations being less than the upper bound on link utilization λ.”) Francis and Hao are analogous in that both references disclose a means of modeling and solving a variable problem in an efficient way. One of ordinary skill in the art at the time of the invention would have been motivated to include inverse optimization as taught by Hao, as Hao teaches inverse optimization is a known means to improve efficiency of modeling, in that it provides for an improvement to the objective function itself (see 0076), in that at each iteration or step the objective function (i.e. the weights or time variables in Francis) is improved (see 077). 
In reference to claim 3:
Francis further teaches: wherein the at least one processor is configured to execute the instructions to calculate the objective function for each of a plurality object to be scheduled (at least [0169-0176] as noted above, a plurality of calculations are used to determine the features/match values for each group, [figs 7, 8] and related text disclose a processor.)

In reference to claim 4:
Francis further teaches: wherein the at least one processor is configured to execute the instructions to classify, or each of a plurality of objects to be scheduled, the object to be scheduled into one of a plurality of groups based on the feature of the object to be scheduled, and calculate he objective function for each group (at least [figs. 2, 3, 6, 7 and related text] based on the demographic correlation 308, and the calculations therein for a given parameter, the advertisement is scheduled into/confirmed into the broadcast stream as it is already existing). 

In reference to claim 5:
Francis further teaches: wherein the at least one processor is configured to execute the instructions to specify based on the feature of the object to be scheduled scheduling of which is undecided, a group to which the object to be scheduled scheduling of which is undecided belongs and generate the schedule data of the object to be scheduled scheduling of which is undecided by using the objective function calculated for the group (at least [fig 3, text] “unconfirmed placement 304 may be “Show A”. Unconfirmed placement 304 may be automatically determined based on a score comprising conversion probability 214 and/or comparison metrics 306. The score may represent a single metric that encompasses a variety of factors. For example, “Show A”, “Show B”, and “Show C” may have scores of “97.3”, “92.3”, and “87.1”, respectively.” – i.e. features values are scored for each show, with “unconfirmed placement” referring to the “scheduled scheduling of which is undecided” as claimed; at [fig 5 and related text] “confirmed placement 502 is assigned to an available timeslot based on first set of unconfirmed placements 500, which is subsequently transformed into second set of unconfirmed placements 504. The available timeslot may be associated with an unconfirmed placement for a different promotion.” At [fig 2] and related text – demographic data is used to determine groupings/objective values,  At [fig 6 and related text] promotions are inserted into the streams based on given parameters, see also [fig 19 and related text]. 

In reference to claim 6:
Francis further teaches wherein the object to be scheduled is an advertisement broadcast,  the schedule data is a broadcast schedule of an object to scheduled, and
the at least one processor is configured to generate the schedule data of the advertisement broadcast (at least [fig 1 and related text] “The plurality of timeslots may be advertising spots, such as blocks of time before, during, and/or after a time when a media program (e.g., the first media program, a second media program, a third media program) is presented to an audience. The plurality of timeslots may be associated with different media channels. A server computer may calculate the one or more probabilities for the promotion to cause conversion of one or more non-consumers of the first media program into consumers of the first media program. For example, a probability may be calculated for each of the plurality of timeslots. The one or more probabilities may be based on a comparison between the first media program and one or more media programs associated with the plurality of timeslots” see also [fig 6, 19 and related text] shows a-c/1-5 are existing, and promotions/spots are “scheduled” amongst the shows based on parameters/matching values).

In reference to claim 9:
Francis/Hao teaches all the limitations above. Hao further teaches: Wherein the at least one processor is configured to execute the instructions to perform the inverse optimization based on a maximum likelihood method at [074-075] “Instead of solving this problem directly, an optimization problem is formulated for a given set of weights w and an upper bound on the link utilization λ. The demand for commodity k, which is denoted as d(k), is given. For the given set of weights w (which in turn specifies the routing), if all the link utilizations are less than the upper bound on link utilization λ, then the set of link weights satisfies the demand d(k) such that the demand d(k) can be supported by the network. For the given set of weights (which in turn specifies the routing), if all the link utilizations are not less than the upper bound on link utilization λ, then an attempt is made to find the demand vector “closest” to the given demand vector d(k) that will result in all the link utilizations being less than the upper bound on link utilization λ.”) at [032] “The traffic routing evaluation information may include an initial set of link weights of the communication links of the network (e.g., the actual link weights of the communication links which may or may not need to be modified to support the requested traffic matrix, suggested link weights for the communication links which may or may not need to be modified to support the requested traffic matrix, or the like), a performance objective adapted for use in evaluating routing of the traffic of the requested traffic matrix within the network (e.g., a maximum link utilization or other suitable type of performance objective)”…, at [081] “For example, various embodiment of the shortest path routing capability may be configured to minimize maximum link utilization in a network with a given traffic matrix. “ Francis and Hao are analogous in that both references disclose a means of modeling and solving a variable problem in an efficient way. One of ordinary skill in the art at the time of the invention would have been motivated to include inverse optimization as taught by Hao, as Hao teaches inverse optimization is a known means to improve efficiency of modeling, in that it provides for an improvement to the objective function itself (see 0076), in that at each iteration or step the objective function (i.e. the weights or time variables in Francis) is improved (see 077). 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180324476 to Zhu discloses insertion/inclusion of complementary video content based on parameters and groupings of the content. 
20180324476, to Ford, discloses creating an audience for a given piece of broadcast content to be inserted into an existing schedule. 
Response to Arguments
Applicant’s remarks as filed with the 6/17/2022 communication have been fully considered. Examiner notes nothing beyond informative remarks were included with the July claims. 
Applicant’s amendments have cured the issues noted in the prior objections, as such the objections have been withdrawn. 
Applicant’s remarks regarding the rejection under 35 USC 101 are found conclusory at best. “Scheduling an item when unscheduled” is not a practical application. Scheduling of an object is at best further description of the abstract idea(s) identified. 
Applicant’s remarks regarding the prior art are found unpersuasive in view of the new grounds of rejection necessitated by Applicant’s amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        
	
	D so